EXHIBIT 99.1 (OTCQB: CBMG) November 12, 2013 1 Statements made in this presentation relating to plans, strategies, economic performance and trends, projections of results of specific activities or investments, and other statements that are not descriptions of historical facts may be forward-looking statements. Forward-looking information is inherently subject to risks and uncertainties, and actual results could differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, risk factors inherent in doing business. Forward-looking statements may be identified by terms such as "may," "will," "should," "could," "expects," "plans," "intends," "anticipates," "believes," "estimates," "predicts," "forecasts," "potential," or "continue," or similar terms or the negative of these terms. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. The Company has no obligation to update these forward-looking statements. This presentation is strictly intended to provide general information about our company and business.This presentation nor any part hereof constitutes an offer of securities. Safe Harbor Our Vision CBMG applies advanced technologies in biotechnology to establish pipelines of cell- based therapeutic products leading to treatment of disease in China. November 12, 2013 3 Winning Strategies First mover advantage in a vast Chinese market - expecting to be the first to pursue national compliance and to set standards for two clinical pathways of cell therapies - autologous cells applied as medical technologies and allogeneic cells for drug. Shortened clinical pathways exist in China for autologous cell-based therapies, thus greatly reducing the development costs and time. Very high capital efficiency in operations - a fraction of the cost and 3 times translation speed in comparison to similar trials in US,enabling multiple trials with limited capital. US trained executives with extensive connections in both US and China and experience in the operation of large business, CBMG is poised to be a leading translational medicine platform in the world. November 12, 2013 4 Business Model: Turn Key Solution to Entry Barriers • Principal Investigators • Expert Group • Ethic Committee • Hospital Authorities • MOH, SFDA • Regulators • Pricing Bureau • Insurance Co • CROs • External Labs Clinical Trials • Quality Standard • Regional GMP labs • Safety • Cost • Suppliers • Auditors R & D Lab Partner
